DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 01/25/2021. Claims 1-14, 16, and 19-22 are pending in the case. Claims 1, 5, and 20 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/25/2021 has been entered.
 
Response to Arguments
Applicant's prior art arguments have been fully considered and are persuasive with respect to independent claim 1. Claims 2-4 depend from independent claim 1. Accordingly, these prior art rejections are hereby withdrawn. With respect to claims 5-14, 16, 19, 21, and 22, Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below. With respect to claim 20, the limitation “the probability is derived from output of a sigmoid function” is obvious in view of Rosauer. Specifically paragraph 94 discusses use of sigmoid review of component predictive value. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Independent claim 1 recites “the memory device” on line 5 of the amended claim. There is insufficient antecedent basis for this limitation in the claim. It is suggested that the claim be amended to recite “the non-transitory memory device,” which is introduced on line 3 of the amended claim.
	Dependent claims 2-4 depend on independent claim 1, and therefore inherit the insufficient antecedent basis outlined above with respect to independent claim 1.
Additionally, regarding claim 2, the phrase “information of type of” on line 2, appears to be grammatically insufficient. Moreover, the phrase "with possible values of" followed by a list of items linked together with an “or” renders the claim indefinite because it is unclear whether, and to what extent, the limitations following the phrase "with possible values of" are part of the claimed invention. See MPEP § 2173.05(d). For example, whether another type of sales channel would read on the claim.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 5-14, 16, and 19-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Rosauer et al. (U.S. Pat. App. Pub. No. 2007/0016542, hereinafter Rosauer) in view of Cortes et al. (Cortes, Corinna, and Vladimir Vapnik. "Support-vector networks." Machine learning 20, no. 3 (1995): 273-297, hereinafter Cortes), Fletcher et al. (U.S. Pat. No. 6,112,190, hereinafter Fletcher), Ranft (U.S. Pat. App. Pub. No. 2016/0232546, hereinafter Ranft), and Kramme et al. (U.S. Pat. No. 10,949,852, hereinafter Kramme).

claim 5, Rosauer teaches:
A computer-implemented method of machine learning-based risk analysis and decision automation in intelligent underwriting, the method comprising (Paragraph 11, computing architecture; paragraph 8, Java platform):
in a computing environment with access to a predictive model created via (a)-(c) (Paragraph 11, computing architecture; paragraph 8, Java platform):
(a) preprocessing input data of underwriting cases (Figure 1, preprocess 118; paragraph 16, evaluate the underwriting application);…
(c) training the predictive model using a first portion of the… data… (Paragraph 73, training process during the course of model development 104, the training set 120),…
Rosauer does not appear to expressly teach projecting the preprocessed input data to a higher dimensional space; and projected data.
Cortes teaches projecting the preprocessed input data to a higher dimensional space (Page 274, last paragraph, map the input vectors into some high dimensional feature space. Figure 2. See also Rosauer at paragraph 119, use of SVM technique); and projected data (Page 274, last paragraph, map the input vectors into some high dimensional feature space);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the risk modeling of Rosauer to include the SVM techniques of Cortes to perform pattern recognition and classification of applications with multiple features (see Cortes at abstract and introduction).
Rosauer as modified by Cortes does not appear to expressly teach wherein the predictive model is configured to output… accepting or declining an application; submitting a request for applying the predictive model to a current underwriting case, wherein the applying generates a decision recommendation to accept or decline the application,… accepting or declining…, and a fact-based 
Fletcher teaches submitting a request for applying the predictive model to a current underwriting case, wherein the applying generates a decision recommendation to accept or decline an application, a probability of accepting or declining the application, and a fact-based summary associated with the decision recommendation for the current underwriting case (Figure 1b, s17 risk assessment and recommendation. Column 11, lines 17-20, the loan assessment and recommendation element of the system identifies key strengths and weaknesses (risks) based on the expert system's knowledge base and data inputted. Column 11, lines 25 and 26, loan application recommendation: Approve; Decline. Column 11, lines 20-24, it also enables the user to identify additional Strengths and risks, and note mitigating factors if necessary. In addition, this aspect of the System indicates credit worthiness of the request (range from excellent to very poor). Column 3, lines 9 and 10, a Summary narrative of exceptionally positive and negative weights. Figure 36. See also Rosauer at paragraph 156, reasons 1832 why coverage may be denied or the premiums are either low or high compared to median values. Figure 18, predictor 1828 and explainer 1830. Paragraph 154. Figure 19, account screening logic 1904); and presenting the decision recommendation to accept or decline the application, the probability of accepting or declining the application, and the fact-based summary associated with the decision recommendation for the current underwriting case, wherein the decision recommendation to accept or decline the application proposes a response to an applicant of the current underwriting case (Column 11, lines 25 and 26, loan application recommendation: Approve; Decline).

Rosauer as modified by Cortes and Fletcher does not appear to expressly teach presenting a user interface element configured to receive a final accept or decline decision for the current underwriting case….
Ranft teaches presenting a user interface element configured to receive a final accept or decline decision for the current underwriting case (Figure 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the risk modeling of Rosauer as modified by Cortes and Fletcher to include the financial product processing techniques of Ranft to provide users with a more automated financial products (see Ranft at paragraph 23).
Rosauer as modified by Cortes, Fletcher, and Ranft does not appear to expressly teach the predictive model is configured to output a probability; the probability of the application; and the presenting after reviewing the decision recommendation and the fact-based summary associated with the decision recommendation for the current underwriting case.
Kramme teaches the predictive model is configured to output a probability (Column 21, lines 24-25, output a percentage probability); the probability of the application (Column 21, lines 24-25, output a percentage probability); and the presenting after reviewing the decision recommendation and the fact-based summary associated with the decision recommendation for the current underwriting case (Column 16, lines 16-18, the additional analysis may then be used to make a final determination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the risk modeling of Rosauer to include the risk analysis techniques of 

As to dependent claim 6, Rosauer further teaches preprocessing the input data comprises transforming the input data to values of one or more data types that are compatible with the predictive model (figure 1, translation 118 and preprocess 118).

As to dependent claim 7, Cortes further teaches preprocessing the input data further comprises normalizing the transformed values to a predetermined range (Page 296, note 4 that the values are normalized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the risk modeling of Rosauer to include the SVM techniques of Cortes to perform pattern recognition and classification of applications with multiple features (see Cortes at abstract and introduction).

As to dependent claim 8, Cortes further teaches projecting the preprocessed input data to the higher dimensional space comprises projecting the preprocessed input data to a three-dimensional space (Page 274, last paragraph, map the input vectors into some high dimensional feature space. Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the risk modeling of Rosauer to include the SVM techniques of Cortes to perform pattern recognition and classification of applications with multiple features (see Cortes at abstract and introduction).

claim 9, Cortes further teaches projecting the preprocessed input data to the higher dimensional space comprises applying a kernel function to the preprocessed input data (Page 283, kernel K(u, v). See also Rosauer at paragraph 94).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the risk modeling of Rosauer to include the SVM techniques of Cortes to perform pattern recognition and classification of applications with multiple features (see Cortes at abstract and introduction).

As to dependent claim 10, Cortes further teaches applying the kernel function to the preprocessed input data comprises applying a radial basis function to the preprocessed input data (Page 285, radial basis function. See also Rosauer at paragraph 94).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the risk modeling of Rosauer to include the SVM techniques of Cortes to perform pattern recognition and classification of applications with multiple features (see Cortes at abstract and introduction).

As to dependent claim 11, Rosauer further teaches cross-validating the trained predictive model using a second portion of the projected data (Paragraph 81, the model evaluation logic 130 uses data from the test set 122 to validate the model as a predictive model).

As to dependent claim 12, Rosauer further teaches cross-validating the trained predictive model comprises adjusting parameters of a data model based on a sigmoid function (Paragraph 94, sigmoid review of component predictive value).

claim 13, Rosauer further teaches testing accuracy of the cross-validated predictive model using a third portion of the projected data (Paragraph 83, the blind validation set 124 is used in model validation 106 for final testing).

As to dependent claim 14, Rosauer further teaches testing the accuracy of the cross- validated predictive model comprises: applying the cross-validated predictive model to input variables of the third portion of the projected data to generate prediction results; and comparing the prediction results to known values in the third portion of the projected data (Paragraph 83, the blind validation set 124 is used in model validation 106 for final testing).

As to dependent claim 16, Rosauer further teaches applying the predictive model to the current underwriting case further comprises generating recommended terms of a financial product (Paragraph 156, provide recommendations 1830 including policy options that benefit the company that is writing the policy).

As to dependent claim 19, Rosauer further teaches the fact-based summary identifies one or more parameters that contribute most to the decision recommendation (Paragraph 156, the explainer logic 1810 provides reasons 1832 why coverage may be denied or the premiums are either low or high compared to median values).

As to independent claim 20, Rosauer teaches:
One or more non-transitory computer readable media embodying a program of instructions executable by machine to perform steps comprising (Paragraph 11, computing architecture; paragraph 8, Java platform):
in a computing environment with access to a predictive model created via (a)-(c) (Paragraph 11, computing architecture; paragraph 8, Java platform):
(a) preprocessing input data of underwriting cases (Figure 1, preprocess 118; paragraph 16, evaluate the underwriting application);…
(c) training the predictive model using a first portion of the… data… wherein the probability is derived from output of a sigmoid function (Paragraph 73, training process during the course of model development 104, the training set 120; Paragraph 94, sigmoid review of component predictive value),….
Rosauer does not appear to expressly teach projecting the preprocessed input data to a higher dimensional space; and projected data.
Cortes teaches projecting the preprocessed input data to a higher dimensional space (Page 274, last paragraph, map the input vectors into some high dimensional feature space. Figure 2. See also Rosauer at paragraph 119, use of SVM technique); and projected data (Page 274, last paragraph, map the input vectors into some high dimensional feature space).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the risk modeling of Rosauer to include the SVM techniques of Cortes to perform pattern recognition and classification of applications with multiple features (see Cortes at abstract and introduction).
Rosauer as modified by Cortes does not appear to expressly teach wherein the predictive model is configured to output… accepting or declining an application; submitting a request for applying the predictive model to a current underwriting case, wherein the applying generates a decision recommendation to accept or decline the application,… accepting or declining…, and a fact-based summary associated with the decision recommendation for the current underwriting case; and presenting the decision recommendation to accept or decline the application, the probability of 
Fletcher teaches from a client device executing a client application, submitting a request to a service for applying the predictive model to a current underwriting case, wherein the applying generates a decision recommendation to accept or decline an application, a probability of accepting or declining the application, and a fact-based summary for the current underwriting case, wherein the fact-based summary describes one or more parameters that contribute most to the decision recommendation (Figure 1b, s17 risk assessment and recommendation. Column 11, lines 17-20, the loan assessment and recommendation element of the system identifies key strengths and weaknesses (risks) based on the expert system's knowledge base and data inputted. Column 11, lines 25 and 26, loan application recommendation: Approve; Decline. Column 11, lines 20-24, it also enables the user to identify additional Strengths and risks, and note mitigating factors if necessary. In addition, this aspect of the System indicates credit worthiness of the request (range from excellent to very poor). Column 3, lines 9 and 10, a Summary narrative of exceptionally positive and negative weights. Figure 36. See also Rosauer at paragraph 156, reasons 1832 why coverage may be denied or the premiums are either low or high compared to median values. Figure 18, predictor 1828 and explainer 1830. Paragraph 154. Figure 19, account screening logic 1904); and by the client application, presenting the decision recommendation to accept or decline the application, the probability of accepting or declining the application, and the fact-based summary associated with the decision recommendation for the current underwriting case, wherein the decision recommendation to accept or decline the application proposes a response to an applicant of the current underwriting case (Column 11, lines 25 and 26, loan application recommendation: Approve; Decline).

Rosauer as modified by Cortes and Fletcher does not appear to expressly teach presenting a user interface element configured to receive a final accept or decline decision for the current underwriting case….
Ranft teaches by the client application, presenting a user interface element configured to receive a final accept/decline decision for the current underwriting case (Figure 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the risk modeling of Rosauer as modified by Cortes and Fletcher to include the financial product processing techniques of Ranft to provide users with a more automated financial products (see Ranft at paragraph 23).
Rosauer as modified by Cortes, Fletcher, and Ranft does not appear to expressly teach the predictive model is configured to output a probability; the probability of the application; and the presenting after review of the decision recommendation and fact-based summary.
Kramme teaches the predictive model is configured to output a probability (Column 21, lines 24-25, output a percentage probability); the probability of the application (Column 21, lines 24-25, output a percentage probability); and the and presenting after review of the decision recommendation and fact-based summary (Column 16, lines 16-18, the additional analysis may then be used to make a final determination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the risk modeling of Rosauer to include the risk analysis 

As to dependent claim 21, Fletcher further teaches a client application presents the decision recommendation to accept or decline the application, the probability of accepting or declining the application, and the fact-based summary associated with the decision recommendation for the current underwriting case (Figure 1b, s17 risk assessment and recommendation. Column 11, lines 17-20, the loan assessment and recommendation element of the system identifies key strengths and weaknesses (risks) based on the expert system's knowledge base and data inputted. Column 11, lines 25 and 26, loan application recommendation: Approve; Decline. Column 11, lines 20-24, it also enables the user to identify additional Strengths and risks, and note mitigating factors if necessary. In addition, this aspect of the System indicates credit worthiness of the request (range from excellent to very poor). Column 3, lines 9 and 10, a Summary narrative of exceptionally positive and negative weights. Figure 36. See also Rosauer at paragraph 156, reasons 1832 why coverage may be denied or the premiums are either low or high compared to median values. Figure 18, predictor 1828 and explainer 1830. Paragraph 154. Figure 19, account screening logic 1904).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the risk modeling of Rosauer to include the credit analysis techniques of Fletcher to improve efficiency, lower turnaround time, and minimize inconsistencies (see Fletcher at column 1, lines 36-45).
Ranft further teaches the client application presents the user interface element configured to receive a final accept or decline decision for the current underwriting case (Figure 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the risk modeling of Rosauer to include the financial product 

As to dependent claim 22, Fletcher further teaches the predictive model is provided as an underwriting service accessible at a client device via the client application (Figure 2, terminal 2. Column 6, lines 15 and 16, a client/server computer program).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the risk modeling of Rosauer to include the credit analysis techniques of Fletcher to improve efficiency, lower turnaround time, and minimize inconsistencies (see Fletcher at column 1, lines 36-45).

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Independent claim 1 now includes specific input features that are required and how they are to be preprocessed into integers prior to projecting the preprocessed input and performing the subsequent steps (ii) through (v). This in combination with the other elements recited render the claim unobvious, since an unreasonable amount hindsight reasoning would be required to arrive at the totality of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
/Casey R. Garner/Examiner, Art Unit 2123